ORDER

PER CURIAM.
Appellant, John R. Ammann, appeals from a decree of dissolution entered in the Circuit Court of the County of St. Louis wherein respondent, Theresa Ammann, was awarded seven hundred dollars a month maintenance, the majority of marital property, and attorneys fees. We affirm. We have reviewed the briefs of the parties and the legal file and find the judgment of the trial court is supported by substantial evidence, and no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b).